Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-80 were canceled.  
Claims 81-99 were added. 
Claims 81-99 are pending and under consideration. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 135 on page 27. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



The disclosure is objected to because it contains amino acid sequences in Tables 3-5, which are not identified by sequence identification numbers. Every amino acid sequence with four amino acid residues or more must be identified by sequence identification numbers every time it appears. 
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable 
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Objections
Claim 81 is objected to because of the following informalities: “effector antigen” in line 3 should read “the effector antigen”. Appropriate correction is required.

Claim 87 is objected to because of the following informalities: “or antibody monospecific for” in line 4 should read “or the antibody monospecific for”. Appropriate correction is required.

Claim 95 is objected to because of the following informalities: “a guide antigen” in line 2 should read “the guide antigen”. Appropriate correction is required.

98 is objected to because of the following informalities: “comprising, administering” should read “comprising administering” (i.e. comma should be deleted). Appropriate correction is required.

Claim 99 is objected to because of the following informalities: “the plurality of guide antigens and effector antigens” in line 4 should read “a plurality of the guide antigens and the effector antigens” and “an engineered protein” in line 6 should read “the engineered protein”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 81, 86 and 97 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81(a) recites CD38 both as guide and effector antigen. It is unclear how the same antigen is both guide and effector antigens and how the same antigen has different antigen density. 

Claim 97 recites the limitation "the Wnt signaling pathway" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 97 depends from claim 96, but claim 96 does not recite "a Wnt signaling pathway".



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 84-86, 93 and 94 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 93 and 94 depend from claim 81. While claim 81 recites specific antigen names, claims 93 and 94 recite broader claim limitation “a cell type-selective cell surface antigen” or “a tumor-associated antigen”. Therefore, claims 93 and 94 fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 81-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
8 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent 
Claim Analysis

A skilled artisan in the art would recognize that the specificity of an antigen binding region is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed four species of bispecific antibodies for the guide antigens ICAM-1, ALCAM, and EphA2 (Table 2, page 107). However, a few disclosed species does not teach the broadly claimed genus as claimed in instant claims. The instant claim 81 encompasses 759 different bispecific antigen binding proteins (33 guide antigens X 23 effector antigens). Therefore only four species of bispecific antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus.
Claim 92 claims an engineered protein wherein the guide antigen is ICAM-1, EphA2, or ALCAM and the effector antigen is LRP6. For example, instant specification disclosed bispecific antibody M10A12/E34N19 for the guide antigen ICAM-1 and the effector antigen LRP6 (Table 2, page 107). However, this one bispecific antibody cannot be considered as a representative number of species falling within the scope of the genus of bispecific antibodies that can bind to ICAM-1 and LRP6. Thus instant specification does not provide an adequate written description for instant claim 92. 
at least 90% identity to SEQ ID NO: 106, 109, 112, 115, 118, or 121. Claim 95 encompasses the engineered proteins with mutations within CDR sequences due to the claim limitation “at least 90% identity”. In this case, all six CDR sequences required for the specific binding to antigen is not defined for the antibody. Therefore, claim 95 fails to provide “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus. Furthermore, claim 95 does not define specific sequences for 6 CDRs for the antigen binding region that binds to the effector antigen which is the other portion of the bispecific antigen binding proteins. Thus instant specification does not provide an adequate written description for the instant claim 95.
Claim 99(c) recites an engineered protein comprising a first antigen binding region that binds to the guide antigen and a second antigen binding region that binds to the effector antigen on the cell. In this case, the scope of a genus of an engineered protein is even broader that the scope of a genus of an engineered protein claimed in instant claim 81. Since instant specification does not provide an adequate written description for instant claim 81, instant specification does not provide an adequate written description for instant claim 99, either, which recites much broader genus of engineered proteins.
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody or what functions the antibodies so isolated might without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens). The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 81, 83-88 and 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160251440 (hereinafter PGPub '440; PTO-892).

Regarding claims 81, PGPub '440 teaches polypeptide comprising a first and a second immunoglobulin single variable domain (ISV), wherein said first ISV binds to a first target with an average KD value of between 10 nM and 200 nM; said second ISV binds to a second target with an average KD value of between 10 nM and 0.1 pM; and
wherein said first target (equivalent to ‘effector antigen’ of instant application) and said second target (equivalent to ‘guide antigen’ of instant application) are present on the surface of a cell, wherein said first target is different from said second target, optionally wherein said second ISV enhances binding of said first ISV, and optionally wherein binding by said first ISV inhibits a function of said first target (claim 1). PGPub '440 teaches polypeptide wherein said first target and said second target are chosen from the group consisting of: EGFR as first target and CEA as a second target; and CD47 as first target and EpCAM as second target (claim 26). Even though PGPub '440 does not teach wherein-clause “wherein the antigen density of the guide antigen is at least four-fold higher than the antigen density of the effector antigen”, this claim limitation is the property of target cell, not of the engineered protein claimed in instant claim 81. For example, Table 2 on page 107 of instant specification shows that guide/effector antigen ratio is different for different cell lines with same engineered protein (e.g. M10A12/E34N19). Therefore, this ‘wherein-clause’ does not result in structural difference in the product claimed in the instant claim. PGPub '440 anticipates the engineered protein of instant claim 81 since it teaches the product with same structure.  

	Regarding claims 84-86, as discussed above, wherein-clause does not result in structural difference of the product claim in instant claims, and therefore these claims are also anticipated by PGPub '440.
	Regarding claim 87, PGPub '440 teaches that binding of the second antigen by the second, anchoring ISV enhances binding of the first antigen by the first, functional ISV of said at least two ISVs, as a result the potency of the first, functional ISV, such as Nanobody comprised in the bispecific polypeptide is increased compared to the corresponding monovalent ISV, e.g. a Nanobody (paragraph 137).	
	Regarding claim 88, PGPub '440 teaches that polypeptide of the invention can bind such that the target or antigen (and/or any pathway, interaction, signalling, biological mechanism or biological effect in which the target or antigen is involved) is modulated (paragraph 119). 
Regarding claim 98, PGPub '440 teaches a method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of a polypeptide or PDC of the invention (paragraph 283).



Claim(s) 81-86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0010567 (hereinafter PGPub '567; PTO-892).

Regarding claims 81-83, PGPub '567 teaches an engineered protein wherein anti-EGFR antibody is fused to anti-EpCAM scFv (figure 1).
Regarding claims 84-86, as discussed above, wherein-clause does not result in structural difference of the product claimed in instant claims, and therefore these claims are also anticipated by PGPub '567.



Claim(s) 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoden et al (The Journal of Biological chemistry, vol. 291, No. 21, 11337-11347, May 20, 2016; PTO-892). 
	Rhoden et al was published on 20 May 2016 which is before EFD of instant application (18 November 2016) and therefore is available as 102(a)(1) art.
	Regarding claim 99(a), Rhoden et al teaches selecting cell lines expressing EGFR and MET on the surface of cell (Table 2). 
Regarding claim 99(b), Rhoden et al teaches determining antigen densities and antigen density ratio (Table 2). Rhoden et al teaches that median MET and EGFR numbers on each cell line were determined using the Quantum Simply Cellular anti-human IgG cytometry kit (page 11339, left column, second paragraph).
Regarding claim 99(c), Rhoden et al teaches that for cell lines that expressed more MET than EGFR, the EGFR occupancy curve shifted and available receptor was 
Rhoden et al further teaches that the antigen density of the guide antigen is at least four-fold higher than the antigen density of the effector antigen and the cell expresses at least 15,000 or more copies of the guide antigen on the cell surface (Table 2). For example, in cell line A431, the density of EGFR (e.g. guide antigen in instant application) is 67-fold higher that the density of MET (e.g. effector antigen in instant application)(Table 2). A431 expresses 6,700,000 copies of EGFR/cell (Table 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 81, 83, 88, 90 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0123532 (hereinafter PGPub '532; PTO-892) and US2014/0220040 (hereinafter PGPub '040; PTO-892). 
Regarding claims 81 and 83, PGPub '532 teaches a bispecific antibody binding LRP6 and CEA (claim 131). 
However, PGPub '532 does not teach that binding of the engineered protein to the cell results in modulation of a signaling pathway.
Regarding claims 88, 90 and 96, PGPub '040 teaches anti-LRP6 antibody (abstract). PGPub '040 teaches that these anti-LRP6 antibodies can be used to enhance Wnt activity (abstract). PGPub '040 teaches methods of therapy using such antibodies to bind and modulate Wnt/LRP6 signaling to promote tissue homeostasis (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '532 and PGPub '040 to arrive at the claimed invention for the following reasons. One of ordinary skill in 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 81-86, 88, 89 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0234317 (hereinafter PGPub '317; PTO-892) and US8865873 (hereinafter patent ‘873; PTO-892). 
	Regarding claims 81 and 83-86, PGPub '317 teaches a bispecific antibody comprising a first antibody that specifically binds ErbB3 and a second antibody that specifically binds ALCAM (paragraph 077). As discussed above, claims 84-86 recite wherein-clause which is not the property of the product claimed in instant claims, but the target cell of the bispecific antibody. Therefore, these wherein-clause does not result in the structural difference in the claimed product. Since PGPub '317 teaches the 
	Regarding claim 82, PGPub '317 teaches scFv (paragraph 046).
	Regarding claims 88 and 89, PGPub '317 teaches anti-ErbB3 agent inhibiting the activity of cellular signaling mediated by ErbB3 (paragraph 044).
	However, PGPub '317 does not teach SEQ ID NO: 109 for H3 antibody against ALCAM antigen.
	Regarding claim 95, patent ‘873 teaches anti-ALCAM antibody 585II41 (H3 variant) (column 51, Table 6; column 53, lines 9-19; and column 56, lines 35-38). Patent ‘873 teaches SEQ ID NO: 10 for anti-ALCAM antibody H3 variant 585II41 (column 26). SEQ ID NO: 10 of patent ‘873 is the same amino acid sequence as SEQ ID NO: 109 of instant application (see below for Result 5 of 109.rai). Therefore, patent ‘873 teaches SEQ ID NO: 109 of instant application claimed in instant claim 95. 

Result 5 of 109.rai

    PNG
    media_image1.png
    405
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    586
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '317 and patent ‘873 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 81-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 20, 82, 83 and 86 of copending Application No. 17/293258 (hereinafter application ‘258). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 81, 83-85 and 87, application ‘258 claims a multispecific protein comprising a first component that specifically binds to CD38 and a second component that specifically binds to ICAM1, wherein the first and second components comprise an antibody or an antigen binding fragment thereof, wherein the multispecific protein binds to a target cell that expresses CD38 and ICAM1 with an enhanced affinity compared to that of a monospecific protein that comprises the first component that specifically binds to CD38 or the second component that specifically binds to ICAM1, wherein the ratio of ICAM1 to CD38 on the surface of the cell is at least about 1, 1.5, 2.0, 2.5, 5, 10, 15, 20, 50, 100, or 200 (claims 1, 3, 4, 82-83).
Regarding claim 82, application ‘258 claims the multispecific protein of any one of claims 4-19, wherein the antibody or antigen binding fragment thereof that specifically binds to CD38 comprises an anti-CD38 IgG, and the antibody or an antigen binding fragment thereof that specifically binds to ICAM1 comprises an anti-ICAM1 single chain variable fragment (anti-ICAM1 scFv) (claim 20).
Regarding claim 86, application ‘258 claims the multispecific protein, wherein the cell expresses at least 5000, 10000, 15000, 20000, 30000, 50000, 100000, 150000, 200000, 250000, 300000, 400000, or 500000 ICAM1 proteins on its surface (claim 86).



Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643